Citation Nr: 0710697	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  03-25 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
right hand fracture.  

2.  Entitlement to an increased (compensable) rating for a 
right ankle fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran had served more than 20 years of honorable 
service when he retired in July 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating from the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied a compensable rating for the veteran's service-
connected right hand fracture and for his right ankle 
fracture.  


FINDINGS OF FACT

1.  The veteran's right hand fracture is not productive of 
limitation of motion of any fingers, ankylosis of any 
fingers; nor is overall interference of function of the hand 
shown.  

2.  The veteran's right ankle fracture is limited by no more 
than slight limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for right hand 
fracture have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5227 (2002); 38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5224, 5225, 5226, 
5227, 5228, 5229, 5230 (2006).

2.  The criteria for a compensable rating for a right ankle 
fracture have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

The RO sent letters to the veteran in April 2002 and 
January 2006, which asked him to submit certain information, 
and informed him of the responsibilities of the claimant and 
VA concerning obtaining evidence to substantiate his claims.  
In accordance with the duty to assist, the letters informed 
the veteran what evidence and information VA would be 
obtaining, and essentially asked the veteran to send to VA 
any information he had to process the claims.  The letters 
also explained that VA would make reasonable efforts to help 
him get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claim.  This was accomplished in this 
case, and proper VA process was performed as to the claims.  
The Board concludes that to proceed to a decision on the 
merits would not be prejudicial to the appellant in this 
instance.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  The veteran was provided notice satisfying Dingess 
in March 2006.  The veteran's appeal was not certified to the 
Board until November 2006.  In this regard, the veteran had 
an opportunity to participate in the adjudication of his 
appeal after receiving proper notice.  Following the March 
2006 notice, the veteran's representative provided argument 
pertaining to the veteran's appeal.  In light of the 
foregoing, the timeliness error of the Dingess notice did not 
affect the essential fairness of the adjudication.  As such, 
there is no prejudice in proceeding with an adjudication of 
the appeal at this juncture.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  He has not identified any additional evidence 
pertinent to the claim not already of record, or attempted to 
be located, or requested by VA.  There are no known 
additional records to obtain.  In January 2006, he sent a 
letter to VA indicating that he had no additional evidence to 
submit.  He was offered a hearing, and declined.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  


II.  Increased Ratings

Service connection was granted for right hand fracture and 
right ankle fracture by rating decision of October 1988.  
Noncompensable ratings were granted for both disabilities, 
effective August 1988.  These ratings have been in effect to 
this date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
Regulation requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
Each disability must be considered from the point of view of 
the veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  Furthermore, 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.40, 4.45.  

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, 4.59.  See Johnson v. Brown, 9 Vet. 
App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
A finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40.  
Evaluating the disability under several diagnostic codes, the 
Board considers the level of impairment of the ability to 
engage in ordinary activities, including employment, and 
assesses the effect of pain on those activities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59; see DeLuca, supra.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

a.  Right hand fracture

The veteran asserts that his right hand fracture is more 
severe than the current evaluation reflects.  

The veteran's right hand fracture is rated under DC 5299-
5227. 38 C.F.R. § 4.27.  Service medical records and the 
first VA examination post service do not indicate 
specifically which fingers were most affected by his right 
hand fracture.  It appears that the injury was sustained to 
the area between the ring and little finger.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination. Only one hand shall be considered dominant. The 
injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69.  In this case, 
evidence reflects that the veteran is right-handed.

The Board notes that VA's criteria for evaluating finger 
injuries were revised, effective August 26, 2002, during the 
evaluation period.  As explained below, the veteran's hand 
disability does not warrant a compensable rating under the 
former or current criteria.  

The former rating criteria provided a noncompensable 
disability rating for ankylosis of any finger other than the 
thumb, index finger, or middle finger.  38 C.F.R. § 4.71a, DC 
5227 (2002).  Ankylosis of the thumb warrants a 10 percent 
rating for favorable ankylosis of the thumb of either hand, 
and warrants a 20 percent rating for unfavorable ankylosis of 
either the thumb of the minor or the major hand.  DC 5224.  
DC 5225 and 5226 provides a 10 percent rating for ankylosis 
of the index or the long finger, of either the major or minor 
extremity.  The former criteria also provided that extremely 
unfavorable ankylosis would be rated as amputation under DCs 
5152 through 5156.

For ankylosis of the individual fingers, the new criteria are 
essentially the same.  However, the note pertaining to 
ankylosis indicates to consider whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.  

The new criteria provides under DC 5224, ankylosis of the 
thumb warrants a 10 percent rating for favorable ankylosis of 
the thumb of either hand, and warrants a 20 percent rating 
for unfavorable ankylosis of either the thumb of the minor or 
the major hand.  

DC 5225 and 5226 provides a 10 percent rating for ankylosis 
of the index or the long finger, of either the major or minor 
extremity.  DC 5227, provides a noncompensable rating for 
favorable or unfavorable ankylosis of the ring or little 
finger of either hand.  The rating schedule indicates that VA 
also consider whether evaluation as amputation is warranted 
and whether an additional evaluation is warranted for 
resulting limitation of motion of other digits or 
interference with overall function of the hand  .

The new rating criteria also provide evaluations for 
limitation of motion of fingers.  Diagnostic Code 5228 
indicates that a noncompensable rating is warranted for 
limitation of motion of either thumb if there is a gap of 
less than one inch (2.5 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  A 
10 percent rating is warranted for limitation of motion of 
either thumb if there is a gap of one to two inches between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  

Diagnostic Code 5229 indicates that a noncompensable rating 
is warranted for limitation of motion of either index or long 
finger if there is a gap of less than one inch (2.5 cm.) 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, and; 
extension is limited by no more than 30 degrees.  A 10 
percent rating is warranted for limitation of motion of 
either index or long finger if there is a gap of one inch or 
more between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible, 
or; with extension limited by more than 30 degrees.  

Diagnostic Code 5230 indicates that any limitation of motion 
of either ring or little finger is noncompensable.  

In this case, regardless of which criteria are used to 
evaluate the veteran's service-connected disorder, a 
compensable rating is not warranted.  The prior rating 
criteria did not provide an evaluation for limitation of 
motion, and the new rating criteria only provides a 
compensable evaluation for limitation of motion of the thumb, 
index or long finger.  There was no evidence of limitation of 
motion or ankylosis during either his May 2003 or 
January 2006 VA orthopedic examinations.  During the May 2003 
examination, his thumb easily touched the tips of all of his 
fingers.  Flexing the fingers reached the mid crease of his 
palm.  The examiner stated that the veteran had no residuals 
except aching in the right hand and that he notice changes in 
the weather, otherwise normal examination.  During the 
January 2006, VA examination, all fingers were able to come 
to the proximal transverse crease of his palm.  He had no 
ankylosis.  The position of the hand and fingers were normal.  
His strength was adequate for pushing, pulling and twisting, 
as was dexterity for twisting, probing, writing and touching.  
There was no evidence of flexion deformity.  The examiner 
diagnosed status post metacarpal fracture with essentially 
normal examination.  The examiner stated that the veteran 
complained of intermittent pain.  There was no evidence, 
however, that pain resulted in impairment which is consistent 
with a compensable rating.  In light of the foregoing, a 
compensable evaluation is not warranted under either the old 
or new criteria.

b.  Right ankle fracture

The veteran asserts that his right ankle fracture warrants a 
compensable rating.  

Disabilities of the ankle are rated for limitation of motion.  
A 10 percent rating is warranted if limitation is moderate, 
and a 20 percent rating is warranted if limitation is marked.  
38 C.F.R. § 4.71a, DC 5271.  Ankylosis, malunion, 
astragalectomy, and arthritis are not indicated in this case; 
thus, rating criteria for those disabilities do not apply.  
38 C.F.R. § 4.71a, DCs 5003, 5010, 5270, 5272, 5273, 5274 
(2006). For VA purposes, normal range of motion of the ankle 
is to 20 degrees of dorsiflexion and to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II (2006).

The Board concludes that a compensable rating is not 
warranted.  The veteran's VA orthopedic examination of the 
right ankle in May 2003, showed no significant limitation of 
motion.  The ankle was not deformed, swollen, or tender.  
Range of motion of the right ankle was dorsiflexion 
accomplished to 20 degrees, and plantar flexion accomplished 
to 30 degrees.  The foot moved normally in the ankle and 
there was 4/5 weakness against resistance.  The examiner 
attributed the possibility of these radicular symptoms to his 
back.  In January 2006, the right ankle was examined again by 
VA.  Examination showed no evidence of pain, edema, effusion, 
instability, tenderness to weakness, tenderness to palpation, 
redness, heat, abnormal movement or guarding.  Range of 
motion revealed dorsiflexion of 20 degrees and full plantar 
flexion of 45 degrees.  There was no pain and no change with 
repitition.  He did walk with a slight limp, favoring the 
right leg.  However, he was able to stand normally and walked 
otherwise normally.  

The veteran has no significant limitation in range of motion.  
A compensable rating for mild pain, weakness, and 
fatigability is not warranted because there is no pathology 
for the symptoms and because there is no loss of ankle 
function that would equate to moderate limitation of motion.  
The Board acknowledges the veteran's use of pain medication 
and overall mobility limitations that he complains of.  
However, the weight of evidence shows that the veteran's 
degenerative disc disease for which he is rated at 40 
percent, is a more dominant contributor to pain and 
immobility.  The Board finds that the veteran's condition 
more nearly approximates slight limitation of ankle motion, 
which is noncompensable, rather than moderate limitation of 
motion.  Therefore, a compensable rating for right ankle 
fracture is not warranted.  


ORDER

A compensable rating for right hand fracture is denied.  

A compensable rating for right hand fracture is denied.  





____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


